Title: Reynolds Chapman to James Madison, 22 October 1831
From: Chapman, Reynolds
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    
                                
                                Saturday. Oct 22d. 1831
                            
                        
                        I have at last, got the decree, in the case of your mother’s estate, compleated, which I propose to enter on
                            monday. I send it to you for your inspection, before hand, lest it might not agree with your views. I will thank you to
                            note any alterations which you consider proper, and I will modify the decree accordingly. You will observe, that the
                            commissioners are directed to state an account between yourself and the estate. Judge Barbour and Mr. Patton both said
                            that this is the proper course of proceeding, and that if I were to undertake to settle your account, (as I certainly will
                            if you prefer it) the result would not be at all varied, as my account would have to pass through the same ordeal. I
                            repeat, however, that I will do whatever is most agreeable to you. If convenient I will thank you to return the decree by
                            John, and if not, tomorrow morning, as I shall be very much pressed at court, and to lighten—the burden—I propose to enter the decree tomorrow. If, however, it is not convenient to you to examine the decree today,
                            it can be deferred till November Court. Most affy
                        
                            
                                Reynolds Chapman
                            
                        
                    